DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 3, 2021 was submitted on November 12, 2021.  Claims 1-13 were amended.  Claims 1-13 are currently pending.
The amendments to the drawings and the specification have overcome the objections set forth in the Office Action (¶¶ 2-5 of the Office Action).  These objections have therefore been withdrawn.
The amendments to claims 1-8 have overcome the objections to these claims (¶ 6 of the Office Action) and these objections have therefore also been withdrawn.
The amendments to claims 5-8, 11 and 12 have overcome the rejections under 35 U.S.C. §112(a) of claims 5-12 (¶¶ 8-17 of the Office Action).  These rejections have therefore also been withdrawn.
Applicant’s arguments, with respect to the prior art rejections of claims 1-13 (¶¶ 22-38 of the Office Action) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-13 has made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (U.S. Patent Application Publication No. 2015/0037555 A1, cited in previous Office Action) in view of Kraus et al. (U.S. Patent Application Publication No. 2014/0249267 A1), De Block et al. (U.S. Patent Application Publication No. 2018/0320036 A1, cited in previous Office Action) and Tonhauser et al. (U.S. Patent Application Publication No. 2018/0371147 A1, cited in previous Office Action).
Regarding claim 1, Mai discloses formulations containing a mixture of I. an aqueous polyurethane or polyurethane-urea dispersion ([0022] of Mai, aqueous polyurethane dispersion; claim only requires one of the recited dispersion types), containing as disperse phase a polymer A) which after drying is semicrystalline or crystalline ([0024] of Mai, polyurethane has a degree of crystallinity and a melting peak and is therefore crystalline) and has a melting temperature in a range from 30 to 80°C ([0065] of Mai, polyurethanes have melting temperatures of 47.8 or 47.9 ℃ are disclosed) and an enthalpy of fusion of > 35 J/g ([0065] of Mai, polyurethanes having ΔH of 39.7, 46.5 and 41.3 J/g are disclosed), and wherein the formulation comprises from 40% to 85% by weight of water ([0065]-[0066] of Mai, formulations in Table 2 contain water in the recited range; for example, the formulation of Examples 1 and 3 of Mai contain approximately 53 wt% water and the formulation of Ex. 4 of Mai contains approximately 47 wt% water based on the solids content of the components).
Mai does not specifically disclose that the mixture, based on the mixture solids, comprises 60% - 90% by weight of polymer A).  Mai, however, discloses that the adhesive includes 50-95% by weight of the polyurethane ([0033] of Mai).  Mai therefore clearly teaches a range (i.e., 50-95%) that overlaps with that recited in claim 1 (i.e., 60-90 %) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Mai does not specifically disclose that the formulation contains II. at least one plasticizer resin B), III. at least one tackifier resin C) and that the mixture, based on the solids present overall, contains 5% - 20% by weight of plasticizer resin B) and 5% - 20% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Mai, however, discloses that the composition can include a variety of additives including tackifiers ([0044] of Mai).  Kraus discloses adhesive aqueous polyurethane dispersions wherein the dispersions include tackifiers and/or plasticizers to adjust the adhesion ([0047] of Kraus).  De Block discloses aqueous polyurethane adhesive dispersions comprising form 10-20 wt.% of a plasticizer such as benzoate ester ([0016] of De Block).  Tonhauser discloses aqueous polyurethane adhesive dispersions comprising from 10-50 parts by weight based on 100 parts by weight of a tackifier such as a rosin ester ([0268] of Tonhauser).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use as additives in the composition of Mai 10-20 wt.% of a plasticizer such as benzoate ester as taught by De Block ([0016] of De Block) and 10-50 parts by weight based on 100 parts by weight of the adhesive composition of a tackifier such as a rosin ester ([0268] of Tonhauser).  One of skill in the art would have been motivated to do so in order to adjust the properties of the composition as taught by Kraus ([0047] of Kraus).  De Block and Tonhauser clearly teach ranges that overlap with those recited in claim 1 which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 2, Mai, Kraus, De Block and Tonhauser suggest that the mixture, based on the mixture solids, comprises 66% - 85% by weight of polymer A), 8% - 18% by weight of plasticizer resin B) and 7% - 16% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Moreover, the cited references suggest ranges of the recited components which overlap those recited in claim 2 and which therefore render the claimed ranges obvious (see analysis of claim 1 above).
Regarding claim 3, Mai, Kraus, De Block and Tonhauser suggest that the mixture, based on the mixture solids, comprises 70% - 81% by weight of polymer A), 10% - 16% by weight of plasticizer resin B) and 9% - 14% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Moreover, the cited references suggest ranges of the recited components which overlap those recited in claim 2 and which therefore render the claimed ranges obvious (see analysis of claim 1 above).
Regarding claim 4, Mai, Kraus, De Block and Tonhauser suggest that the mixture, based on the mixture solids, comprises 72% - 80% by weight of polymer A), 10% - 15.5% by weight of plasticizer resin B) and 10% - 12.5% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Moreover, the cited references suggest ranges of the recited components which overlap those recited in claim 2 and which therefore render the claimed ranges obvious (see analysis of claim 1 above).
Regarding claim 5, Mai discloses that the polymer A) after drying is semicrystalline or crystalline and has a melting temperature in the range from 35°C to 80°C ([0065] of Mai, polyurethanes have melting temperatures of 47.8 or 47.9 ℃ are disclosed).  
Regarding claim 6, Mai discloses that the polymer A) after drying is semicrystalline or crystalline has an enthalpy of fusion of > 35 J/g ([0065] of Mai, polyurethanes having ΔH of 39.7, 46.5 and 41.3 J/g are disclosed).  
Regarding claim 7, De Block discloses that the plasticizer B) comprises non-volatile, low molecular weight compounds bearing polar groups ([0016] of De Block, benzoate ester used as plasticizer).  
Regarding claim 8, Tonhauser discloses that the tackifier resin C) comprises a rosin and/or a modified rosin ([0268] of Tonhauser, rosin ester used as tackifier; rosin ester is a modified rosin; claim only requires one of the recited tackifier types).
Regarding claim 10, Mai discloses a method of adhesively bonding substrates together, comprising applying the formulation of claim 1 to adhesively bond foam on foam, foam on wood, foam on plastics, or a textile on one or more of various substrates ([0058], textile lamination; claim only requires one of the recited types of bonding).  
Regarding claim 11, Mai discloses at least one of the substrates to be adhesively bonded is a nonpolar substrate ([0053], polypropylene substrate).  
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Kraus, De Block and Tonhauser as applied to claim 1 above and further in view of Zhao et al. (U.S. Patent Application Publication No. 2017/0369624 A1, cited in previous Office Action).
Regarding claims 10 and 12, Mai does not specifically disclose a method of adhesively bonding substrates together, comprising applying the formulation of claim 1 to adhesively bond foam on foam, foam on wood, foam on plastics, or a textile on one or more of various substrates as recited in claim 10 or wherein at least one of the substrates to be adhesively bonded is a foam substrate comprising polyurethane or foam rubber as recited in claim 12.  Mai, however, discloses that the adhesive formulations can be used to bond polypropylene and polyurethane ([0052] of Mai).  Zhao discloses adhesive polyurethane dispersions ([0001] of Zhao) which can be used to bond polypropylene to polyurethane foam ([0105]-[0106] of Zhao).   It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the adhesive formulations of Mai to bond polypropylene to polyurethane foam since Zhao establishes that it was known to use such adhesive formulations to bond these materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Kraus, De Block and Tonhauser as applied to claim 1 above and further in view of Sellin et al. (U.S. Patent Application Publication No. 2017/0173858 A1, cited in previous Office Action).
Regarding claim 13, Mai does not specifically disclose an article of furniture comprising the formulations as claimed in claim 1.  Mai, however, discloses that the adhesive formulations can be used in the manufacture of a variety of items ([0058] of Mai).  Sellin discloses adhesive polyurethane dispersions similar to those disclosed in Mai ([0026] of Sellin) which can be used in the manufacture of furniture ([0043] of Sellin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the adhesive formulations of Mai in the manufacture of furniture since Sellin establishes that it was known to use such adhesive formulations to manufacture furniture.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 9, the closest prior art is to Mai which discloses an adhesive formulation as set forth in claim 1 (see analysis of claim 1 above).  Mai, however, do not teach or reasonably suggest a process of adhesively bonding substrates as recited in claim 9 comprising mixing the formulation with a coagulant in a two component spray gun, spraying the composition onto a first surface and immediately joining a second surface to the adhesive on the first surface.  Moreover, while Mai discloses spraying ([0046] of Mai), Mai does not teach or reasonably suggest mixing the formulation with a coagulant before spraying the adhesive formulation on a surface.  In addition. Mai discloses that adhesive composition is dried into a self-supporting adhesive film which is used to bond the substrate ([0046], [0057] of Mai).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Lu is directed to non-aqueous formulations and that the cited prior art does not provide an objective reason to combine both a tackifier and a plasticizer with aqueous polyurethane or polyurethane-urea dispersions (pp. 11-12 of the amendment).  The Office Action, however, is now relying upon the newly cited Kraus reference which discloses aqueous polyurethane dispersions including both a plasticizer and a tackifier ([0047] of Kraus).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746